DETAILED ACTION
Status of the Claims
	Claims 8-16 are cancelled. Claims 21-29 are new. Claims 1-7 and 17-29 are pending in this application. Claims 1-7 remain withdrawn. Claims 17-29 are under examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application claims priority from the provisional application # 62856588 filed on 06/03/2019.
Objections Withdrawn
The objection over claims 17-20 for being dependent on withdrawn claims is withdrawn per applicant’s amendment of correcting this issue.
New Claim Objection – As Necessitated by Amendment
Amended claim 20 is objected to for the new recitation of “fluidounce”, which is more appropriately “fluid ounce”.  Appropriate correction is required.
 Rejections Maintained – Modified As Necessitated by Amendments and New Claims
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Rejections Maintained – Modified as necessitated by Applicant’s amendments and new claims
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 17, 21, 25 and 28 is rejected under 35 U.S.C. 103 as being unpatentable over Michel Grise (US 2011/0217393 A1, publication date: 09/08/2011) (Hereinafter Grise) and Revel (Women's Recovery + Collagen and Coconut Water – BCAAs with Collagen & Coconut Water for Women – Bodybuilding.com, oldest customer review date: 05/24/2019) (Hereinafter Revel). 

Regarding claim 21, Grise teaches “The nutritional composition according to the present invention manufactured in the above-described manner can be distributed without further modification, that is, in the form of a liquid mixture, a powder mixture or the like” (para 58) which meets the instant limitations of “either a ready-to-drink liquid or a powder mixed with a liquid” and since Grise invention is to be administered, the “prior” limitation is also met. 
Regarding claim 25, Grise teaches additives “thiamine, niacin, vitamin C, carotene” (para 55) to be added to the composition. 
Regarding claim 28, Grise teaches its composition further comprises “leucine and valine” (para 11).
Regarding claim 17, Grise doesn’t teach collagen at 15-25 g per 36-38 g of total composition.
Regarding claim 28, Grise doesn’t teach isoleucine.
Regarding claim 17, Revel teaches recovery and post workout supplement comprising 5 g of collagen per 12 g (page 2) which equates to 15 g of collagen per 36 g of total composition, meeting the instant invention collagen limitation. A specific example in the prior art which is within the claimed range anticipates the range (MPEP 2131.03). 
Regarding claim 28, Revel teaches the composition to also comprise leucine, isoleucine and valine (page 1 ingredients). 
It would have been obvious to one of ordinary skill in the art the time of instant application to have combined the teachings of Grise and Revel to arrive at the claimed invention. . 

Claims 17-18, 21-22, 25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Chen Chunhui et al (CN108208827A, publication date: 06/29/2018) (Hereinafter Chunhui). 
Regarding claim 17, Chunhui teaches a composition to improve athletic ability and enhance muscular endurance and promote restoration of physical strength (abstract) in a body (interpreted as a dietary supplement) (background technique and summary of the invention). Chunhui teaches that the composition comprises 0-4900 parts protein (claim 1) wherein said protein is collagen (claim 4), and since total is 68409 parts, this equates to about 0-72% collagen. The instant invention’s 15-25 grams in a 38 g composition is 39-69% collagen. Thus, the 39-69% range for collagen of the instant invention lies within the 0-72% collagen range of Chunhui composition. Chunhui also teaches 1-1000 parts amino acid (claim 2) wherein the amino acid is glutamine and/or taurine, which equates to 0.0015-1.5% range for both glutamine and taurine. The instant invention’s glutamine and taurine wt % ranges are 0.013-0.042% and 0.0026-0.006% respectively. Thus, 0.013-0.042% of glutamine and 0.0026-0.006% of taurine of the instant invention lie within the 0.0015-1.5% ranges of glutamine and taurine of Chunhui. Chunhui also teaches other amino acids such as theanine, glutamine, branched chain amino acids, arginine and leucine (claim 5). Since the Chunhui composition comprises collagen and the intended use for its composition is to improve athletic ability and enhance muscular endurance and promote 
Regarding claim 18, Chunhui teaches as discussed above. The instant invention’s 20 g of collagen in a 36-38 g serving equates to about 53-56% collagen, 0.97 g of glutamine in a 36-38 g serving equates to about 0.03% glutamine, and 0.135 g taurine in a 36-38 g serving equates to about 0.0035-0.004% taurine. Thus, 53-56% collagen, 0.03% glutamine and 0.0035-0.004% taurine ranges of the instant invention lie within the 0-72% collagen, 0.0015-1.5% glutamine and 0.0015-1.5% taurine ranges of Chunhui composition. 
Regarding claims 21-22, Chunhui teaches mixing the ingredients such as powders along with water (claim 1), thus “powder mixed with a liquid prior to administration” limitation is met.
Regarding claim 25, Chunhui teaches vitamins “vitamin B1, vitamin B2, vitamin B6, vitamin B12, vitamin C, vitamin E” (claim 6) to be added to the composition. 

It would have been obvious to one of ordinary skill in the art at the time of instant application to have used the teachings of Chunhui to arrive at the instant invention. As explained above, all of the instant ranges and values disclosed by the instant invention lie within the ranges taught by Chunhui. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  Rapid collagen replacement is also recognized by Chunhui to repair injured muscles and tissues after exercise, a process where collagen breaks down.  Thus, one would achieve the instant invention with a reasonable expectation of success. 

Claims 19, 23, 26-27 and 29 in addition to claims 17 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chen Chunhui et al (CN108208827A, publication date: 06/29/2018) (Hereinafter Chunhui) and Vital (Vital Proteins, Bone Broth Collagen, Beef, 10 oz (285 g) – iHerb, date first available: 06/01/2017) (Hereinafter Vital), evidenced by Health Benefits Times (What is Beef broth, Beef broth facts, downloaded in February 2022). 
Regarding claims 17, 19 and 25, Chunhui teaches as discussed above.
Regarding claim 19, Chunhui teaches essential amino acids leucine, isoleucine (branched chain amino acid) and valine (branched chain amino acid) at 0.0015-7.3% each (claim 1, claim 5, 5000 parts of amino acid in total of 68409 parts). 
Regarding claim 23, Chunhui teaches mixing the ingredients such as powders along with water (claim 1), thus “powder mixed with a liquid prior to administration” limitation is met.

Regarding claim 29, Chunhui teaches leucine, isoleucine (branched chain amino acid) and valine (branched chain amino acid), and glutamine (claim 1, claim 5). 
Regarding claim 19, Chunhui doesn’t teach the other 6 essential amino acids. 
Regarding claim 26, Chunhui doesn’t teach Vitamin B3, folate and vitamin B5. 
Regarding claim 27, Chunhui doesn’t teach Vitamins B3 and B5. 
Regarding claim 29, Chunhui doesn’t teach lysine, phenylalanine, threonine, tryptophan, histidine and methionine. 
Regarding claims 19 and 29, Vital teaches the 9 essential amino acids histidine, isoleucine, leucine, lysine, methionine, phenylalanine, threonine, tryptophan and valine (pages 4-5). Instant invention also teaches 6-10 g in 36-38 g for all of the essential amino acids in total. Since Chunhui teaches 0.0015-7.3% for each amino acid in its composition as discussed above, Chunhui in view of Vital teaches a 0.01-65.7% (for 9 essential amino acids) range of total composition. Thus, 15.7-27.8 % total essential amino acid range (calculated from 6-10 g in 36-38 g) lies within the 0.01-65.7% range of Chunhui in view of Vital. 
Regarding claims 26-27, Vital teaches “Organic beef bone broth powder” as an ingredient (page 3). Evidentiary reference Health Benefits Times provides the evidence that beef bone broth comprises Vitamin B3, folate and vitamin B5 (page 3) which means that Vital composition with such a broth teaches these ingredients. 
It would have been obvious to one of ordinary skill in the art at the time of instant filing to have combined the teachings of Chunhui and Vital to achieve the instant invention. Vital provides motivations such as supporting the immune system and helping promote overall health . 

Claims 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chen Chunhui et al (CN108208827A, publication date: 06/29/2018) (Hereinafter Chunhui), Vital (Vital Proteins, Bone Broth Collagen, Beef, 10 oz (285 g) – iHerb, date first available: 06/01/2017) (Hereinafter Vital) and Daniel K. Amato (US 2005/0191385 A1, publication date: 09/01/2005) (Hereinafter Amato). 
Regarding claim 20, Chunhui teaches as discussed above.
Regarding claim 20, Chunhui also teaches amino acids leucine, isoleucine (branched chain amino acid), valine (branched chain amino acid) and arginine at 0.0015-1.5% each (claim 2, 1000 parts of amino acid in total of 68409 parts). 
Regarding claim 24, Chunhui teaches mixing the ingredients such as powders along with water (claim 1), thus “powder mixed with a liquid prior to administration” limitation is met.
Regarding claim 20, Chunhui doesn’t teach the other amino acids in the list. 
Regarding claim 20, Vital teaches alanine, arginine, aspartic acid, glutamic acid, glycine, histidine, hydroxyproline, isoleucine, leucine, lysine, methionine, phenylalanine, proline, serine, threonine, tryptophan, tyrosine and valine. 
Regarding claim 20, Amato teaches food supplements for enhanced body performance (para 1) comprising hydroxylysine (para 15). 

It would have been obvious to one of ordinary skill in the art at the time of instant filing to have combined the teachings of Chunhui, Vital and Amato to achieve the instant invention with a reasonable expectation of success. Vital provides motivations such as supporting the immune system and helping promote overall health (page 3). Amato provides a list of biologically significant amino acids that include hydroxylysine (para 15). Amato’s compositions provide energy boosting, cell repair and facilitation of muscle build and recovery after an injury, and the promotion of protein growth/muscle growth in general (para 7). One would desire these overall beneficial outcomes from a dietary supplement thus one would be motivated to incorporate the teachings of Vital and Amato into the teachings of Chunhui with a reasonable expectation of successfully achieving additional benefits such as supporting immune system and promotion overall health. 
New Rejection – As Necessitated By Amendment and New Claims
Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 17-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 13, 16 and 17 of copending Application No. 17/595,874 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.  Claims 17-20 were amended and new claims 21-29 are new. 
Instant claims 17-19 are obviated by claims 1, 2, 6 and 17 of the reference application. 
Instant claim 20 is obviated by claims 1, 16 and 17 of the reference application. 
Instant claims 21-24 are obviated by claims 1, 3-4 and 17 of the reference application. 
Instant claims 25-27 are obviated by claim 1, 13 and 17 of the reference application. 
Instant claims 28-29 are obviated by claims 1, 2 and 17 of the reference application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments 
Regarding the USC 101 rejection, Applicant argues that because the instant claims 17-20 are directed to methods of treatment, they are patent eligible. Applicant cites Vanda Pharmaceuticals v. West-Ward Pharmaceuticals, 887 F.3d 1117 (Fed. Cir. 2018) to support their claim. This argument is acknowledged but is not found persuasive. The instant application method and Vanda method are not analogous. In Vanda, claims reciting a naturally occurring relationship between a patient’s genotype and the risk of QTc prolongation (a law of nature) were held eligible as not "directed to" that relationship because they also recited a step of treating the patient with an amount of a particular medication that was tailored to the patient’s genotype. Vanda Pharms., 887 F.3d at 1134-36, 126 USPQ2d at 1279-81. This particular performing or having performed a genotyping assay on the biological sample to determine if the patient has a CYP2D6 poor metabolizer genotype; and if the patient has a CYP2D6 poor metabolizer genotype, then internally administering iloperidone to the patient in an amount of 12 mg/day or less, and if the patient does not have a CYP2D6 poor metabolizer genotype, then internally administering iloperidone to the patient in an amount that is greater than 12 mg/day, up to 24 mg/day, wherein a risk of QTc prolongation for a patient having a CYP2D6 poor metabolizer genotype is lower following the internal administration of 12 mg/day or less than it would be if the iloperidone were administered in an amount of greater than 12 mg/day, up to 24 mg/day”. Claim 1 requires specific steps: (1) determining the patient’s CYP2D6 metabolizer genotype by (a) obtaining a biological sample and (b) performing a genotyping assay; and (2) administering specific dose ranges of iloperidone depending on the patient’s CYP2D6 genotype. At bottom, the claims here are directed to a specific method of treatment for specific patients using a specific compound at specific doses to achieve a specific outcome”. In contrast, instant invention has no specific patient population that is indistinguishable from the carnivorous animals such as wolves and grizzly bears described above and no specific method that is indistinguishable from a carnivorous animal feeding on a prey. Even though the instant invention claims specific doses, it 
Regarding the USC 103 rejection under Grise and Revel, Applicant first argues that Grise doesn’t teach the instantly claimed taurine amount. Applicant recites: “Applicant notes that the low end (i.e., 0.36g) of the 0.36-5.4 g taurine range of the Grise is in fact 80% bigger that the high end (i.e., 0.2g) of the 0.1-0.2g taurine range of the instant invention. Thus, the skilled artisan would not consider the 0.36-5.4 g taurine range of Grise as "close" to the 0.1-0.2g taurine range of the instant invention. As such, the primary reference Grise fails to disclose or suggest the recited 0.1-0.2g taurine range of the instant invention”. This argument is acknowledged but is not found persuasive. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 I). 0.36 g taurine is determined to be merely close to 0.2 g taurine correctly. % difference Applicant recites is not proof that the two aren’t considered merely close. “Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948)” (MPEP 2144.05 I). Furthermore, Applicant provides no data about the criticality of the taurine range. The interpretation is such that a low amount of taurine is provided and the total amount varies based on the total amount of the serving, thus the instant invention taurine concentration amount is obvious over Grise. Regardless, Grise teaches “the daily dose (effective intake) of the food Supplement composition according to the present invention is set preferably at from 1 to 2000 ml or mg/70 kg-body weight. More specifically, the daily dose is set preferably at from 3 to 700 ml 
Regarding the USC 103 rejection under Chen, Applicant argues that with the newly added amendment limiting the total sugar content, Chen is no longer applicable. This argument is acknowledged but is not found persuasive. Applicant recites “The primary reference Chen' composition requires at least 100 parts of glucose as part of its invention. See Chen, the fifth paragraph to seventh paragraph of page 1; Examples 1-9. Thus, the primary reference Chen fails to disclose or suggest any dietary supplement composition or any amino acid blend comprising total sugar in an amount of no greater than 4 grams per serving”. This is a flawed interpretation of Chen’s teachings. The modified rejection above describes at length why this limitation is met by Chen. 

Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662. The examiner can normally be reached 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A./               Examiner, Art Unit 1613                                                                                                                                                                                         
/MARK V STEVENS/            Primary Examiner, Art Unit 1613